COMMERCIAL LEASE AND DEPOSIT RECEIPT


 
AGENCY RELATIONSHIP CONFIRMATION. The following agency relationship is hereby
confirmed for this transaction and supersedes any prior agency election (if no
agency relationship, insert "NONE"):

LISTING AGENT:                                     OLMO REALTY
CO.                                        is the agent of (check one):
                        (Print Firm Name)
[x ] the Lessor exclusively, or [ ] both the Lessee and the Lessor.


LEASING AGENT:                                    QLMO REALTY
CO.                                          (if not the same as the Listing
Agent) is the agent of (check one):
(Print Firm Name)
[  ] the Lessee exclusively; or [x] the Lessor exclusively; or [ ] both the
Lessee and the Lessor.


Note: This confirmation DOES NOT take the place of the AGENCY DISCLOSURE form
which may be required by law.


RECEIVED FROM                           Pheonix Aerospace Inc. and Zahir Teja.
Guarantor                                                                                    hereinafter
referred to as LESSEE, the sum of
$       5.100.00                                                             (_                                                        Five
Thousand One Hundred and no/100.   dollars),
evidenced by                                     company
check                                        as a deposit which will belong to
Lessor and will be applied as follows:


TOTAL                         RECEIVED         BALANCE DUE PRIOR TO OCCUPANCY

   

TOTAL
   

RECEIVED
   

BALANCE DUE PRIOR TO OCCUPANCY
 
Rent for the period from09/10/07to09/30/07
  $
2.100.0
    $
2.100.00
    $
0.00
 
Security deposit (not applicable toward last month's rent)
  $
3.000.00
    $
3.000.00
    $
0.00
 
Other
  $     $     $  
TOTAL
  $
5.100.00
    $
5,100.00
    $
000
 


In the event this Lease is not accepted by the Lessor within    10 days, the
total deposit received will be refunded.
Lessee offers to lease from Lessor the premises situated in the City of Carson
City (Mound House) County of   Lyon
State of                 . NV                  , described
as                                                   42 Carry Way. Until 1 &
Unit 3                                                            .       
("the Premises") consisting of
approximately                                                                          7.500        square
feet, which is approximately      75    % of the total rental square footage
of the entire property, upon the following terms and conditions:


1.              TERM. The term will commence on (date)   Sept. 10. 2007, and end
on (date)Sept 30.2008


2.              RENT. The base rent will be
$                                                   3.000.00                      per
month payable on the   1st   day of each month.
After the first 12 months the rent will be adjusted as follows: effective upon
the first day of the month immediately following the expiration of 12 months
from date of commencement of the term, and upon the expiration of each 12 months
thereafter, in accordance with changes in the U.S. Consumer Price Index
for  [  ] AII Urban Consumers (1982-84 = 100), or [x] (other index) fixed
increase of $150.00 ("CPI"). The base rent will be Increased to an amount equal
to the monthly rent, multiplied by a fraction, the numerator of which is the CPI
for the second calendar month immediately preceding the adjustment date, and the
denominator of which is the CPI for the second calendar month preceding the
commencement of the Lease term; provided however, that the monthly rent will not
be less than that immediately preceding the adjustment.
All rents will be paid to Lessor or his or her authorized agent, at the
following address Attila Matyas. 1984 The Alameda #4, San Jose


CA 95126                                                   or at such other
places as may be designated by Lessor from time to time. In the event
 
rent is not received by Lessor within  5 days after due date, Lessee agrees to
pay a late charge of  $   200.00 plus interest at

10      % per annum on the delinquent amount. Lessee further agrees to pay
S         35.00
for each dishonored bank check. The

late charge period is not agrace period, and Lessor is entitled to make written
demand for any rent if not paid when due.
 
3.          NET LEASE PROVISIONS. If checked [  ] AND INITIALED BELOW BY LESSEE,
the following provisions are included in this Lease:
 
Lessee agrees to pay, in addition to the base monthly rental set forth in Item
2, Lessee's proportionate share of the Lessor's operating

 
expenses, including utility and service costs, insurance, real property taxes,
and common area maintenance. Lessee's share is based on

 
the ratio of the square footage of the Premises to the total square footage of
the rental space of the entire property of which the Premises

     are a part. Lessee's monthly share of said expenses at the commencement of
the term is $
.



{initial) Lessee (                               /               ) agrees to the
foregoing additional rental provisions.


4.             USE. The premises are to be used for the operation ofoffices and
fabrication/repair of ground support equipment

and for no other purpose, without prior written consent of Lessor. Lessee will
not commit any waste upon the premises, or any nuisance or act which may disturb
the quiet enjoyment of any tenant in the building.


5.
USES PROHIBITED. Lessee will not use any portion of the premises for purposes
other than those specified. No use will be made or

 
permitted to be made upon the premises, nor acts done, which will increase the
existing rate of insurance upon the property, or cause

 
cancellation of insurance policies covering the property. Lessee will not
conduct or permit any sale by auction on the premises.



6.
ASSIGNMENT AND SUBLETTING. Lessee will not assign this Lease or sublet any
portion of the premises without prior written consent of

 
the Lessor, which will not be unreasonably withheld. Any such assignment or
subletting without consent will be void and, at the option of

 
the Lessor, will terminate this Lease.



Lessee [x]  [x]  has read this page.
 
 
-1-

--------------------------------------------------------------------------------

 
Property
Address                                                                     42
Carry Way, Until 1 & Unit 3


7.
ORDINANCES AND STATUTES. Lessee will comply with all statutes, ordinances, and
requirements of all municipal, state and federal

 
authorities now in force, or which may later be in force, regarding the use of
the premises. The commencement or pendency of any state

 
or federal court abatement proceeding affecting the use of the premises will, at
the option of the Lessor, be deemed a breach of

 
this Lease.



8.
MAINTENANCE, REPAIRS, ALTERATIONS. Unless otherwise indicated, Lessee
acknowledges that the premises are in good order and

 
repair. Lessee will, at his or her own expense, maintain the premises in a good
and safe condition, including plate glass, electrical

 
wiring, plumbing and heating and air conditioning installations, and any other
system or equipment. The premises will be surrendered, at

 
termination of the Lease, in as good condition as received, normal wear and tear
excepted. Lessee will be responsible for all repairs

 
required during the term of the lease, except the following which will be
maintained by Lessor: roof, exterior walls, structural foundations

 
(including any retrofitting required by governmental authorities) and the
following: _



Lessee [  ]will, [x] will not maintain the property adjacent to the premises,
such as sidewalks, driveways, lawns, and shrubbery, which would otherwise be
maintained by Lessor.
No improvement or alteration of the premises will be made without the prior
written consent of the Lessor. Prior to the commencement of any substantial
repair, improvement, or alteration. Lessee will give Lessor at least two (2)
days written notice in order that Lessor may post appropriate notices to avoid
any liability for liens.
 
9.            ENTRY AND INSPECTION. Lessee will permit Lessor or Lessor's agents
to enter the premises at reasonable times and upon reasonable notice for the
purpose of inspecting the premises, and will permit Lessor, at any time within
sixty (60) days prior to the expiration of this Lease, to place upon the
premises any usual "For Lease" signs, and permit persons desiring to lease the
premises to inspect the premises at reasonable times.
 
10.
INDEMNIFICATION OF LESSOR. Lessor will not be liable for any damage or injury to
Lessee, or any other person, or to any property,

 
occurring on the premises. Lessee agrees to hold Lessor harmless from any claims
for damages arising out of Lessee's use of the

 
premises, and to indemnify Lessor for any expense incurred by Lessor in
defending any such claims.



11.
POSSESSION. If Lesson's unable to deliver possession of the premises at the
commencement date set forth above, Lessor will not

 
be liable for any damage caused by the delay, nor will this Lease be void or
voidable, but Lessee will not be liable for any rent

until possession is delivered. Lessee may terminate this Lease if possession is
not delivered withindays of the commencement
term in Item 1.
 
12.           LESSEE'S INSURANCE. Lessee, at his or her expense, will maintain
plate glass, public liability, and property damage insurance insuring

Lessee and Lessor with minimum coverage as follows:
$1 Million P/L & P/D

Lessee will provide Lessor with a Certificate of Insurance showing Lessor as
additional insured. The policy will require ten (10) day's written notice to
Lessor prior to cancellation or material change of coverage.


13.
LESSOR'S INSURANCE. Lessor will maintain hazard insurance covering one hundred
percent (100%) actual cash value of the

 
improvements throughou t the Lease term. Lessor's insurance will not insure
Lessee's personal property, leasehold improvements, or

 
trade fixtures.



14.
SUBROGATION. To the maximum extent permitted by insurance policies which may be
owned by the parties, Lessor and Lessee waive

 
any and all rights of subrogation against each other which might otherwise
exist.

 
15.           UTILITIES. Lessee agrees that he or she will be responsible for
the payment of all utilities, including water, gas, electricity, heat and other
services delivered to the premises, except:
   



16.
SIGNS. Lessee will not place, maintain, nor permit any sign or awning on any
exterior door, wall, or window of the premises without the

 
express written consent of Lessor, which will not be unreasonably withheld, and
of appropriate governmental authorities.



17.
ABANDONMENT OF PREMISES. Lessee will not vacate or abandon the premises at any
time during the term of this Lease. If Lessee

 
does abandon or vacate the prem ises, or is dispossessed by process of law, or
otherwise, any personal property belonging to Lessee left

 
on the premises will be deemed to be abandoned, at the option of Lessor.



18.
CONDEMNATION. If any part of the premises is condemned for public use, and a
part remains which is susceptible of occupation by

 
Lessee, this Lease will, as to the part taken, terminate as of the date the
condem nor acquires possession. Lessee will be required to pay

 
such proportion of the rent for the remaining term as the value of the premises
remaining bears to the total value of the premises at the

 
date of condemnation; provided, however, that either party may, at his or her
option, terminate this Lease as of the date the condemnor

 
acquires possession. In the event that the premises are condemned in whole, or
the remainder is not susceptible for use by the Lessee,

 
this Lease will terminate upon the date which the condemnor acquires possession.
All sums which may be payable on account of any

 
condemnation will belong solely to the Lessor; except that Lessee will be
entitled to retain any amount awarded to him or her for his or her

 
trade fixtures and moving expenses.



19.
TRADE FIXTURES. Any and all improvements made to the premises during the term
will belong to the Lessor, except trade fixtures of the

 
Lessee. Lessee may, upon termination, remove all his or her trade fixtures, but
will pay for all costs necessary to repair any damage to the

 
premises occasioned by the removal.

 
Lessee [x]  [x] has read this page.
 
-2-

--------------------------------------------------------------------------------

 
Property Address                                               42 Carry Way,
Until 1 & Unit 3


20.
DESTRUCTION OF PREMISES. In the event of a partial destruction of the premises
during the term, from any cause except acts or

 
omission of Lessee, Lessor will promptly repair the premises, provided that such
repairs can be reasonably made within sixty (60) days.

 
Such partial destruction will not terminate this Lease, except that Lessee will
be entitled to a proportionate reduction of rent while such

 
repairs are being made, based upon the extent to which the making of such
repairs interferes with the business of Lessee on the

 
premises. If the repairs cannot be made within sixty (60) days, this Lease may
be terminated at the option of either party by giving written

 
notice to the other party within the sixty (60) day period.



21.
HAZARDOUS MATERIALS. Lessee will not use, store, or dispose of any hazardous
substances upon the premises, except the use and

 
storage of such substances that are customarily used in Lessee's business, and
are in compliance with all environmental laws. Hazardous

 
substances means any hazardous waste, substance or toxic materials regulated
under any environmental laws or regulations applicable

 
to the property. Lessee will be responsible for the cost of removal of any toxic
contamination caused by lessee's use of the premises.



22.
INSOLVENCY. The appointment of a receiver, an assignment for the benefits of
creditors, or the filing of a petition in bankruptcy

 
by or against Lessee, will constitute a breach of this Lease by Lessee.



23.
DEFAULT. In the event of any breach of this Lease by Lessee, Lessor may, at his
or her option, terminate the Lease and recover from

 
Lessee: (a) the worth at the time of award of the unpaid rent which had been
earned at the time of termination; (b) the worth at the time of

 
award of the amount by which the unpaid rent which would have been earned after
termination until the time of the award exceeds the

 
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (c) the worth at the time of award of the amount

 
by which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Lessee proves

 
could be reasonably avoided; and (d) any other amount necessary to compensate
Lessor for all the detriment proximately caused by the

 
Lessee's failure to perform his or her obligations under the Lease or which in
the ordinary course of things would be likely to result

 
therefrom, including, but not limited to, that portion of any leasing commission
paid by Lessor and applicable to the unexpired term of the

 
lease.



Lessor may, in the alternative, continue this Lease in effect, as long as Lessor
does not terminate Lessee's right to possession, and Lessor may enforce all of
Lessor's rights and remedies under the Lease, including the right to recover the
rent as it becomes due under the Lease. If said breach of Lease continues,
Lessor may, at any time thereafter, elect to terminate the Lease.


These provisions will not limit any other rights or remedies which Lessor may
have.


24.
SECURITY. The security deposit will secure the performance of the Lessee's
obligations. Lessor may, but will not be obligated to, apply

 
all or portions of the deposit on account of Lessee's obligations. Any balance
remaining upon termination will be returned to Lessee.

 
Lessee will not have the right to apply the security deposit in payment of the
last month's rent.



25.
DEPOSIT REFUNDS. The balance of all deposits will be refunded within thirty (30)
days (or as otherwise required by law), from date

 
possession is delivered to Lessor or his or her authorized agent, together with
a statement showing any charges made against the

 
deposits by Lessor.



26.
ATTORNEY FEES. In any action, arbitration, or other proceeding involving a
dispute between Lessor and Lessee arising out of this

 
Lease, the prevailing party will be entitled to reasonable attorney fee, expert
witness fees, and costs.



27.          WAIVER. No failure of Lessor to enforce any term of this Lease will
be deemed to be a waiver.


28.
NOTICES. Any notice which either party may or is required to give, will be given
by mailing the notice, postage prepaid, to Lessee at the

 
premises, or to Lessor at the address shown in Item 2, or at such other places
as may be designated in writing by the parties from time to

 
time. Notice will be effective five (5) days after mailing, or on personal
delivery, or when receipt is acknowledged in writing.



29.          HOLDING OVER. Any holding over after the expiration of this Lease,
with the consent of Owner, will be a month-to-month tenancy at a
monthly rent equal to the preceding month's rent
plus                                                                                              $150.00                 ,
payable in advance and otherwise subject to the
terms of this Lease, as applicable, until either party terminates the tenancy by
giving the other party thirty (30) days written notice.


30.          TIME. Time is of the essence of this Lease.


31.
HEIRS, ASSIGNS, SUCCESSORS. This Lease is binding upon and inures to the benefit
of the heirs, assigns, and successors of the

 
parties.



32.
OPTION TO RENEW. Provided that Lessee is not i n default in the performance of
this Lease, Lessee will have the option to renew the

 
Lease for an additional term of __12_ months commencing at the expiration of the
initial Lease term. All of the terms and conditions of



the Lease will apply during the renewal term, except that the monthly rent will
be the sum of $3,150.00 which will be adjusted after
commencement of the renewal term in accordance with the cost of living increase
provision set forth in Item 2.


The option will be exercised by written notice given to Lessor not less than
__60_ days prior to the expiration of the initial Lease term. If notice is not
given within the time specified, this Option will expire.


33.
AMERICANS WITH DISABILITIES ACT. The parties are alerted to the existence of the
Americans With Disabilities Act, which may

 
require costly structural modifications. The parties are advised to consult with
a professional familiar with the requirements of the Act.



Lessee [x]  [x] has read this page.
 
-3-

--------------------------------------------------------------------------------

 
Property
Address                                                                    42
Carry Way, Until 1 & Unit 3


34.
LESSOR'S LIABILITY. In the event of a transfer of Lessor's title of interest to
the property during the term of this Lease, Lessee agrees

 
that the grantee of such title or interest will be substituted as the Lessor
under this Lease, and the original Lessor will be released of all

 
further liability; provided, that all deposits will be transferred to the
grantee.



35.           ESTOPPEL CERTIFICATE.


(a)             On ten (10) days' prior written notice from Lessor, Lessee will
execute, acknowledge, and deliver to Lessor a statement in
writing: (1) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect), the
amount of any security deposit, and the date to which the rent and
other charges are paid in advance, if any; and [2] acknowledging that there are
not, to Lessee's knowledge, any uncured defaults on the
part of Lessor, or specifying such defaults if any are claimed. Any such
statement may be conclusively relied upon by any prospective
buyer or encumbrancer of the premises.


(b)             At Lessor's option, Lessee's failure to deliver such statement
within such time will be a material breach of this Lease or will be

conclusive upon Lessee: (1] that this Lease is in full force and effect, without
modification except as may be represented by Lessor; [2] that

there are no uncured defaults in Lessor's performance, and [3] that not more
than one month's rent has been paid in advance.


(c)             If Lessor desires to finance, refinance, or sell the premises,
or any part thereof. Lessee agrees to deliver to any lender or buyer

designated by Lessor such financial statements of Lessee as may be reasonably
required by such lender or buyer. All financial statements

will be received by the Lessor or the lender or buyer in confidence and will be
used only for the purposes set forth.



36.
SUBORDINATION. This Lease, at Lessor's option, will be subordinate to any
mortgage, deed of trust, or other security now existing or

 
later placed upon the property; provided, however, that Lessee's right to quiet
possession will not be disturbed if Lessee is not in default

 
on the payment of rent or other provision of this lease.



37.
ENTIRE AGREEMENT. The foregoing constitutes the entire agreement between the
parties and may be modified only in writing signed by

 
all parties. The following exhibits are a part of this Lease:

Exhibit A;
Exhibits: _


38.
ADDITIONAL TERMS AND CONDITIONS, a. Lessee to pay 75% of water bill and 75% of
cost of weed removal from the property, b.

 
Lessor to deliver premises with shop in broom clean condition. Offices &
bathrooms to be clean^ Windows and blinds to be clean. Lessor to

 
remove as much Of the dust as possible from the area occupied by the counter top
fabrication shop.



The undersigned Lessee acknowledges that he or she has thoroughly read and
approved each of the provisions contained in this Offer, and agrees to the terms
and conditions specified.



 Lessee     Lessee                      
/s/
 8/13/2007  
/s/
 8/13/2007
Pheonix Aerospace, Inc.
   
Zahir Teja, Guarantor
 
 
   
 
 




ACCEPTANCE


The undersigned Lessor accepts the foregoing Offer and agrees to lease the
premises on the terms and conditions set forth above.


 
NOTICE: The amount or rate of real estate commissions is not fixed by law. They
are set by each broker individually and may be negotiable between the owner and
broker.



The Lessor agrees to pay
to                                                              OLMQ REALTY
CO                                                   _ . the Broker in this
transaction.
the sum of $     2,286.00     for services rendered and authorizes Broker to
deduct said sum from the deposit received from Lessee.


In the event the Lease is extended for a definite period of time or on a
month-to-month basis after expiration of the original term. Lessor will pay to
Broker an additional commission of none % of the total rental for the extended
period. This commission will be due and payable at the commencement of the
extended period if for a fixed term, or if on a month-to-month basis, at the
termination of Lessee's occupancy or one year, whichever is earlier.
 
 
In any action for commission, the prevailing party will be entitled to
reasonable attorney fees.




 Lessor     Lessor  
/s/
   
/s/
 
Attila Matyas
   
 
 
 
   
 
  Lessors Address: 1984 The Almeda #4     Telephone: 408-568-4274         Fax
408-246-6713                                    San Jose, CA 95126    
E-mail:     attilam2002@yahoo.com            




Lessee acknowledges receipt of a copy of the accepted Lease on
(date)                                                                                                                    []
[ ]


 
-4-

--------------------------------------------------------------------------------

 